DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 January 2020, claims 23-25, 27, and 29-44 are presently pending in the application, of which, claims 23, 40, and 43-44 are presented in independent form. The Examiner acknowledges that amended claims 23, 27, and 40. Claims 26 and 28 were previously cancelled.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/232,462 (now issued as U.S. 9,747,378), filed 09 August 2016, and has been accorded the earliest effective file date.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 24 November 2020, have been withdrawn, unless otherwise noted in this Office Action.

The Examiner acknowledges the non-statutory double patenting rejection of claims 23-25, 27, and 29-44 will be held in abeyance until allowable subject matter is 

Applicant’s arguments with respect to claims 23-25, 27, and 29-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,747,378 (known hereinafter . Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘378.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 27, 29, and 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll, James, et al (U.S. 2015/0304408 and known hereinafter as Carroll) in view of Hinton, Heather, et al (U.S. 2006/0021018 and known hereinafter as Hinton) and in further view of Parkash, Gyran, et al (U.S. 2014/0289831 and known hereinafter as Parkash)(newly presented).


a computer processor and non-transitory memory having instructions stored thereon (e.g. Carroll, see Figure 3) for implementation by the computer processor to: 
receive, by the computer processor, registrant information of a registrant for a specified domain (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain).), the registrant information including network available information about the registrant as a set of registrant information (e.g. Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, http://www.companyname.com. The Examiner further notes that ICANN provides approval for top-level domain names.); 
generate, by the computer processor, trusted content of the web presence page as trusted web presence content (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.), such that access to the first portion is restricted from customizing by the registrant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).), the first portion provided to the registrant as read only content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).); 
generate, by the computer processor, customizable content of the web presence page as profile content to include a second portion of said set of registrant information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system includes any information associated with the customer and/or customer’s business (e.g. second portion), that may be useful in identifying one or more optimal or preferred locations for hosting the customer’s website.), such that said access to customize the customizable content of the second portion is allowed when using the access credentials, the second portion having content different from the first portion (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); and 
publish, by the computer processor, the web presence page on the network to include the trusted content and the customizable content for subsequent access via the network by a plurality of network users including the registrant (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents (e.g. web pages) to be published as a web page. See also paragraph [0148].) and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Both are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton to include the claimed feature with the motivation to link web pages with a top-level domain.
Although the modified teachings of Carroll and Hinton discloses accessing authorized web pages, it does not explicitly disclose control access to the first portion by the computer processor by requiring access credentials associated with the registrant; validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only 
Prakash discloses control access to the first portion by the computer processor by requiring access credentials associated with the registrant (e.g. Parkash, see Figure 2, paragraphs [0021-0025], which discloses securely accessing a website to the user, where the user must provide user credentials for verifying the identity of the user (e.g. registrant).);
validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials (e.g. Parkash, see Figure 3 and paragraphs [0024-0030], which discloses the authorization server validates the user credentials based on at least in part on an encryption/decryption handshake verifying the user’s accessability.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Parkash is directed to systems and method fo performing web authentication using a client platform root of trust. All are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton and with the further teachings of Parkash to include the claimed feature with the motivation to link web pages with a top-level domain.

As per claim 40, Carroll teaches a method for managing content of a web presence page made available on a network, which method comprises: 
receive, by the computer processor, registrant information of a registrant for a specified domain (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain).), the registrant information including network available information about the registrant (e.g. Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, http://www.companyname.com. The Examiner further notes that ICANN provides approval for top-level domain names.); 
generate, by the computer processor, trusted content of the web presence page as trusted web presence content (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.), such that access to the first portion is restricted from customizing by the registrant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).), the first portion provided to the registrant as read only content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).);
generate, by the computer processor, customizable content of the web presence page as profile content to include a second portion of the registrant information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system includes any information associated with the customer and/or customer’s business (e.g. second portion), that may be useful in identifying one or more optimal or preferred locations for hosting the customer’s website.), such that said access to customize the customizable content of the second portion is allowed when using the access credentials, the second portion having content different from the first portion (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); and 
publish, by the computer processor, the web presence page on the network to include the trusted content and the customizable content for subsequent access via the network by a plurality of network users including the registrant (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents  and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Both are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton to include the claimed feature with the motivation to link web pages with a top-level domain.
Although the modified teachings of Carroll and Hinton discloses accessing authorized web pages, it does not explicitly disclose control access to the first portion by the computer processor by requiring access credentials associated with the registrant; validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials.
Prakash discloses control access to the first portion by the computer processor by requiring access credentials associated with the registrant (e.g. Parkash, see Figure 2, paragraphs [0021-0025], which discloses securely accessing a website to the user, where the user must provide user credentials for verifying the identity of the user (e.g. registrant).);
validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials (e.g. Parkash, see Figure 3 and paragraphs [0024-0030], which discloses the authorization server validates the user credentials based on at least in part on an encryption/decryption handshake verifying the user’s accessability.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Parkash is directed to systems and method fo performing web authentication using a client platform root of trust. All are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton and with the further teachings of Parkash to include the claimed feature with the motivation to link web pages with a top-level domain.

As per claim 43, Hinton teaches a computer-implemented system for generate web presence pages made available on a network, the system comprising:
a computer processor and non-transitory memory having instructions stored there on for implementation by the computer processor (e.g. Carroll, see Figure 3) to:
receive, by the computer processor, registrant information of a registrant for a specified domain (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain).), the registrant information including network available information about the registrant (e.g. Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, http://www.companyname.com. The Examiner further notes that ICANN provides approval for top-level domain names.); 
generate, by the computer processor, trusted content of the web presence page as trusted web presence content (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.), such that access to the first portion is restricted from customizing by the registrant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).), the first portion provided to the registrant as read only content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).);
generate, by the computer processor, customizable content of the web presence page as profile content to include a second portion of the registrant information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page. See further paragraph [0031], which discloses business information collected and analyzed by the system , such that said access to customize the customizable content of the second portion is allowed when using the access credentials, the second portion having content different from the first portion (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); and 
publish, by the computer processor, the web presence page on the network to include the trusted content and the customizable content for subsequent access via the network by a plurality of network users including the registrant (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents (e.g. web pages) to be published as a web page. See also paragraph [0148].) and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).

Although the modified teachings of Carroll and Hinton discloses accessing authorized web pages, it does not explicitly disclose control access to the first portion by the computer processor by requiring access credentials associated with the registrant; validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials.
Prakash discloses control access to the first portion by the computer processor by requiring access credentials associated with the registrant (e.g. Parkash, see Figure 2, paragraphs [0021-0025], which discloses securely accessing a website to the user, where the user must provide user credentials for verifying the identity of the user (e.g. registrant).);
validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials (e.g. Parkash, see Figure 3 and paragraphs [0024-0030], which discloses the authorization server validates the user credentials based on at least in part on an encryption/decryption handshake verifying the user’s accessability.).


As per claim 44, Hinton teaches a computer-implemented system for generate web presence pages made available on a network, the system comprising:
a computer processor and non-transitory memory having instructions stored there on for implementation by the computer processor (e.g. Carroll, see Figure 3) to:
receive, by the computer processor, registrant information of a domain name of a registrant (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain).);
provide by the computer processor access to information about the registrant to a plurality of network users, the information being aggregate registrant information representing crowd sourced content (e.g. Carroll, see paragraph [0024], which discloses receiving domain name by the registrant (e.g. company), specifying for example, ; 
receive by the computer processor individual votes from the plurality of network users on the aggregate registrant information for a specific character of the aggregate registrant information (e.g. Carroll, see paragraph [0025], which discloses domain names may comprise one or more words which may be from a particular language or used more commonly in a particular geographical region, where top-level domain (TDL or domain name extension) may also be used to determine a particular language or geographical region (e.g. specified domain).);
generate, by the computer processor, trusted content of the web presence page as trusted web presence content (e.g. Carroll, see paragraph [0020], which discloses websites are created using HTML to generate a standard set of tags that define how the webpages for the websites are to be displayed, where some websites include the use of HTTPS, as further described in paragraph [0023], which signifies a secured and therefore trusted link.), such that access to the first portion is restricted from customizing by the registrant (e.g. Carroll, see paragraph [0030], which discloses a hosting customer may create a customer account that will comprise business information stored in the database. Each hosting customer and/or business of his/her own customer account (e.g. customized portion).), the first portion provided to the registrant as read only content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site. See further, paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).);
generate, by the computer processor, customizable content of the web presence page as profile content to include a second portion of the registrant information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a , such that said access to customize the customizable content of the second portion is allowed when using the access credentials, the second portion having content different from the first portion (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content) which is hosted on the customer’s website. See also paragraph [0031], which discloses similar information that may also be analyzed includes a preferred language and/or selected locale for the user, which may all be useful in assisting in the determination of a location of a particular customer and/or customer’s business (e.g. second portion). The Examiner notes the second portion is customizable based on location information.); and 
publish, by the computer processor, the web presence page on the network to include the trusted content and the customizable content for subsequent access via the network by a plurality of network users including the registrant (e.g. Carroll, see paragraphs [0048-0049], which discloses publishing, by the hosting provider, the website for the customer.). 
Carroll does not explicitly disclose generate trusted web presence page and that the registrant is restricted from customizing the read only content.
Hinton discloses generated trusted web presence page (e.g. Hinton, see paragraphs [0136-0137], which discloses generated a trusted relationship that allows ebXML documents (e.g. web pages) to be published as a web page. See also paragraph [0148].) and to include the trusted content as a first portion of the registrant information (e.g. Hinton, see paragraph [0055], which discloses the user is given controlled or restricted access to a resource, such as an application, a document, a page, etc., on the client’s web site.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Both are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton to include the claimed feature with the motivation to link web pages with a top-level domain.
Although the modified teachings of Carroll and Hinton discloses accessing authorized web pages, it does not explicitly disclose control access to the first portion by the computer processor by requiring access credentials associated with the registrant; validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials.
Prakash discloses control access to the first portion by the computer processor by requiring access credentials associated with the registrant (e.g. Parkash, see Figure 2, paragraphs [0021-0025], which discloses securely accessing a website to the user, where the user must provide user credentials for verifying the identity of the user (e.g. registrant).);
validate the access credentials received in order to make available said access to the first portion and subsequently restrict said access to the first portion as the read only content, such that modifying the read only content is restricted when using the access credentials (e.g. Parkash, see Figure 3 and paragraphs [0024-0030], which discloses the authorization server validates the user credentials based on at least in part on an encryption/decryption handshake verifying the user’s accessability.).
Carroll is directed to location-based website hosting optimization. Hinton is directed to enabling trust infrastructure supported for federated user content management. Parkash is directed to systems and method fo performing web authentication using a client platform root of trust. All are analogous art, because they contemplate hosting (e.g. publishing) of web content and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Carroll with the teachings of Hinton and with the further teachings of Parkash to include the claimed feature with the motivation to link web pages with a top-level domain.

As per claim 24, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to publish the web presence page as a plurality of web presence pages including a trusted web presence page and a profile page, the trusted web presence page including the trusted content and the profile page including the customizable content (e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content), which is hosted on the customer’s website.). 

(e.g. Carroll, see paragraph [0041], which discloses the hosting company provides content associated with the customer’s account (e.g. customized content), which is hosted on the customer’s website.). 

As per claim 27, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to: 
receive customization information from the registrant (e.g. Carroll, see paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).); 
modify using the customization information only the profile content to produce customizable content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site.); and
publish the web presence page on the network to include the customizable content as the profile content and maintain the trusted content previously published (e.g. . 

As per claim 29, the modified teachings of Carroll with Hinton teaches the system of claim 25, wherein the link is positioned on the profile page (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 31, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23, wherein the registrant information includes social (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 32, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to perform a voting process on the registrant information by a plurality of network users from an online community of the network in order to determine opinion data from the plurality of users about the registrant information as a result of the voting process (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 33, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to determine demographic data of the plurality of users and include the demographic data in the content of the web presence page (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so . 

As per claim 34, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 32 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to decide whether to incorporate or not at least a portion of the registrant based on the opinion data (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 35, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 32 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor, wherein said perform is on a specified character of the registrant information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 36, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23, wherein the registrant information includes registration, information from the registrant and information collected from the network via a search using a set of keywords derived from the registration information (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 37, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 24 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to assigning ownership of the profile page to the registrant upon subscription by the registrant to a directory subscription service responsible for said managing (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 38, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 24, wherein the link is network navigation mechanism (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and . 

As per claim 39, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 23, wherein the domain name is a top level domain (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.). 

As per claim 41, the modified teachings of Carroll with Hinton and Parkash teaches the system of claim 40 further comprising the computer processor and the memory having the instructions stored thereon for implementation by the computer processor to create a link between a profile page and the trusted web page presence page, the link configured for placement on at least one of the web presence pages such that the profile page and the trusted web presence page are linked to one another  (e.g. Carroll, see paragraph [0015], which discloses a computer network may comprise a collection of links and nodes arranged so that data may be passed from one part of the computer network to another and where such network includes the internet, where the computer network arranged to allow the easy exchange of information between websites. The Examiner notes that links are established between web pages, where a profile page and a web presence page are instances of a web page.).. 


receive customization information from the registrant (e.g. Carroll, see paragraph [0047], which discloses domain registry that includes registration information of clients (e.g. private information).); 
modify using the customization information the profile content to produce customized content (e.g. Carroll, see paragraphs [0053-0054], which discloses creating registrant information based on the business information collected and used by the hosting company to obtain a search of the domain name to ensure that the keywords may resolve to or point to a hosting customer’s web site.); and 
publish the web presence page on the network to include the customized content as the profile content and maintain the trusted content previously published (e.g. Hinton, see paragraph [0267], which discloses the content of the template is dynamically determined based on the federation relationship on where the content is placed.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 17, 2021